Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence was insufficient to prove that defendant caused the death of the victim. We have considered the argument in the pro se supplemental brief that defendant was deprived of effective assistance of counsel and we find it to be without merit. None of the other issues raised on appeal was preserved for review and we decline to reach them in the interest of justice. (Appeal from judgment of Niagara County Court, Hannigan, J. — murder, second degree, and other charges.) Present — Callahan, J. P., Doerr, Boomer, Pine and Balio, JJ.